DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-5 in the reply filed on 04/27/2022 is acknowledged.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because Millipore is no longer relied upon in the rejection of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vapor releasing oleophobic microporous layer" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this layer is meant to be the same microporous layer recited in line 2 of the same claim. For the purpose of examination, it is interpreted there is some layer having that pore size.
The remaining claims are rejected for being dependent on and including all the limitations of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seshadri (US 2020/0306404) in view of Gruenbacher (US 2016/0354505).
	Regarding claim 1, Seshadri (US 2020/0306404), with an effective filing date of 06/30/2016, teaches a fragrance delivery device (title), comprising: a vapor releasing microporous layer having a plurality of micropores therein (Figs. 1-4 porous diffuser layer 140; Paragraph [0041]), a flexible impermeable barrier layer coupled to the vapor releasing microporous layer at a perimeter thereof (base 110), wherein the microporous layer and barrier layer define a cavity (receptacle 112); and a reservoir substance disposed in the cavity (fragrance source 250), wherein a volatile material of the reservoir substance is releasable from the fragrance delivery device via the plurality of micropores when the fragrance delivery device is exposed to an ambient temperature (Paragraph [0021]). Seshadri appears to be silent with regards to the pore size being 0.03-0.07 microns, but does disclose that the pore size is tailored to control a desirable fragrance release rate (Paragraph [0025]).
	Gruenbacher (US 2016/0354505) teaches a fragrance releasing device (Title) wherein the porous membrane has pore sizes of 0.01-0.06 microns, overlapping with the claimed size of 0.03-0.07 microns. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Seshadri such that the average pore size is between 0.01-0.06, for example 0.04, as taught by Seshadri to arrive at the claimed invention. One would have been motived to do so in order to control the fragrance release rate as desired. The claimed range overlaps with the numerical range disclosed in the art, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 2, Seshadri further teaches the microporous layer is a oleophobic microporous layer (Paragraph [0024]).
	Regarding claim 5, Seshadri further teaches the reservoir substance comprises a volatile material and a matrix material (Paragraph [0058]), wherein the viscosity of the reservoir substance is between 500-8500 cps (Paragraph [0056]). The claimed range overlaps with the numerical range disclosed in the art, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seshadri (US 2020/0306404) in view of Gruenbacher (US 2016/0354505) as applied to claims 1-2 and 5 above and further in view of Chen (US 2003/0089791).
	Regarding claim 3 and 4, Seshadri in view of Gruenbacher appears to be silent with regards to an oil repellency grade.
	Chen (US 2003/0089791) teaches a fragrance delivery device with a porous membrane that comprises Celgard 4560 with a porosity of 35-55% (Paragraph [0058]), which according to the last paragraph on page 10 of the instant disclosure possesses the claimed oil repellency grade of equal or greater to 4. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Seshadri such that the porous membrane comprises Celgard 4560 with a porosity of, for example 50%, as taught by Chen such that the oil repellency grade is at least 4 to arrive at the claimed invention. One would have been motivated to do so in order to use a suitable material for the porous membrane to successfully implement the device. All of the claimed features are taught by the prior art and an ordinary artisan could have combined them to arrive at nothing more than predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1799